Citation Nr: 0121981	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
scars on the posterior, lateral and anterior right shoulder.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar fascial release, right foot, with arthritic changes.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1985 to April 1988.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  In November 1999 and January 2001, the Board 
remanded this claim to the RO for additional development.

In its January 2001 Remand, the Board referred two raised 
claims to the RO for appropriate action: entitlement to a 
reopening of a claim of entitlement to service connection for 
residuals of a right eye injury, and entitlement to service 
connection for residuals of a right ankle injury.  In 
response to this referral, the RO, in a letter dated February 
2001, notified the veteran of the evidence needed to 
substantiate his claims.  The RO also notified the veteran 
that if he did not submit the necessary evidence, his claims 
would be considered on the evidence already of record.  Since 
then, the veteran has not submitted any additional evidence 
and the RO has not considered these claims based on the 
evidence of record.  In an Informal Brief of Appellant in 
Appealed Case dated December 2000 and during a hearing held 
before the undersigned Board Member in April 2001, the 
veteran's representative acknowledged that these claims were 
outstanding, but indicated that they had not yet been 
developed for appellate review.  This matter is again 
referred to the RO for appropriate action, to include initial 
adjudication of the raised claims.

With regard to the claims that have been developed for 
appellate review, the Board notes that, during a prehearing 
conference, the veteran's representative requested that the 
record be held open for 60 days so that the veteran could 
submit additional pertinent evidence in support of his 
appeal.  The undersigned Board Member granted the 
representative's request.  However, according to a July 2001 
VA Form 119 (Report of Contact), the RO has not received any 
additional evidence from the veteran or his representative 
since the hearing.  The Board thus deems this case ready for 
appellate review. 


REMAND

The veteran claims that the evaluations assigned his right 
shoulder and right foot disabilities should be increased to 
reflect more accurately the severity of his right shoulder 
and right foot symptomatology.  Additional development by the 
RO is necessary before deciding the merits of the veteran's 
claim.  

During the pendency of the veteran's appeal, legislation was 
passed that redefines the VA's duties to notify and to assist 
a claimant.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claims pursuant to the VCAA, which appears to 
provide the veteran with enhanced rights with regard to 
receiving notice of necessary evidence to submit and 
assistance in the development of a claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Such 
action is thus necessary on Remand.  

In developing the veteran's claims, the RO should fully 
comply with all notification and assistance provisions of the 
VCAA.  For instance, the RO should obtain and associate with 
the claims file all outstanding evidence the veteran has 
identified as being pertinent to his claims.  

In VA Forms 21-4138 (Statement in Support of Claim) received 
in July 1993 and January 1995, the veteran indicated that, 
since 1988, he had received foot treatment at an outpatient 
clinic in Oakland Park, Florida, and at a VA Medical Center 
in Miami, Florida.  Records of this treatment have not yet 
been obtained.  In a VA Form 21-4138 (Statement in Support of 
Claim) received in June 1999, the veteran waived RO 
consideration of medical evidence he indicated that he had 
submitted in April 1999 and May 1999.  Curiously, this 
evidence, which is allegedly from Drs. Kenkel and Wakefield, 
was not attached to the written waiver and is not currently 
in the claims file.  In addition, in an Informal Brief of 
Appellant in Appealed Case dated December 2000, the veteran's 
representative asserts that the veteran's service medical 
records are incomplete and that the RO should obtain all in-
service hospitalization reports and associated records of 
therapy that are pertinent to the veteran's claims.  The 
representative also asserts that post-service medical 
records, including physical examination reports, from the 
veteran's Army Reserve unit and Florida Army National Guard 
unit, should be obtained in support of the veteran's claims.  
Finally, during the April 2001 hearing, the veteran 
identified numerous health care facilities where he had been 
treated for right shoulder and right foot complaints, but 
records of this treatment are not currently in the claims 
file.  These providers include: Plantation General Hospital, 
Broward General Hospital, and a VA Medical Center.  The 
veteran's representative also referred to statements 
submitted by Drs. Kenkel and Wakefield, but again, these 
statements are not in the claims file. 

With regard to the outstanding VA medical records to which 
the veteran refers, the Board notes that it is deemed to have 
constructive knowledge of records generated by the VA and, in 
this case, has actual knowledge of the existence of such 
records.  Under Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992), these records are considered to be part of the claim 
file, despite their absence, and the VA is obligated to 
obtain them provided they are pertinent to the issues on 
appeal.  Such action should thus be taken on Remand. 

The RO should also assist the veteran in obtaining additional 
medical information in support of his claims for increased 
evaluations.  During the April 2001 hearing, the veteran's 
representative requested that the Board remand the veteran's 
claims to the RO for the purpose of affording the veteran VA 
examinations of the disabilities at issue.  The 
representative explained that there is no evidence of record 
documenting the current level of impairment caused by the 
veteran's disabilities.  The VCAA provides that, in the case 
of a claim for disability compensation, the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  It also provides that the 
VA's duty to assist includes affording the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  

In this case, the Board agrees that there is insufficient 
medical evidence of record to decide the veteran's claims.  
The veteran last underwent a VA examination of his service-
connected disabilities in July 1997, but since then, the 
veteran has alleged that his disabilities have worsened.  In 
addition, since 1993, the veteran and his representative have 
consistently requested that the veteran be afforded a 
neurological examination.  However, despite medical evidence 
showing that the veteran might have nerve damage in his right 
shoulder, the RO has never afforded the veteran a 
neurological examination.  In light of the foregoing, on 
Remand, the RO should afford the veteran VA orthopedic and 
neurological examinations, during which VA examiners can 
evaluate the severity of the veteran's right shoulder and 
right foot disabilities and discuss with greater accuracy the 
nature of these disabilities.  

In scheduling the veteran for the examinations, the RO should 
notify the veteran of the importance of reporting to the 
scheduled examinations.  The record shows that the veteran 
has a history of failing to report to scheduled examinations 
and hearings, and in light of that fact, he will not be given 
another opportunity to undergo such examinations.  The Board 
reminds the veteran that the VA's duty to assist is not a 
one-way street.  A veteran who wishes help cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991); Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  See also 38 C.F.R. § 3.655, Failure 
to report for VA examination.

Finally, because the claims at issue are being remanded for 
other purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding evidence that is not currently in his claims file 
and to present further argument in support of his claims.  
Once all evidence is received, the RO should readjudicate the 
veteran's claims based on all of the evidence of record.  In 
so doing, the RO should consider Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  At present, the veteran's right 
shoulder disability is evaluated as 20 percent disabling 
based on scars, limitation of motion, and sensory deficits.  
The Board questions whether these residuals represent 
separate and distinct manifestations from the veteran's in-
service stab wounds, which would permit separate evaluations 
under multiple diagnostic codes. 

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
in-service and post-service health care 
providers, VA and private, who have 
treated him for his right shoulder and 
right foot disabilities and whose records 
have not yet been obtained. 

2.  After securing any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all records of treatment and 
medical statements identified by the 
veteran as being pertinent to his claims, 
including those from hospitals in which 
the veteran stayed and received therapy 
for his right shoulder and right foot 
during active service, Plantation General 
Hospital, Broward General Hospital, all 
pertinent VA Medical Centers, including 
the one located in Miami, Florida, the 
outpatient clinic in Oakland Park, 
Florida, and Drs. Kenkel and Wakefield.  
The RO should also obtain and associate 
with the veteran's claims file all post-
service medical records from the 
veteran's Army Reserve and Florida Army 
National Guard units.

3.  The RO should then afford the veteran 
VA orthopedic and neurologic examinations 
for the purpose of ascertaining the 
severity of his right shoulder and right 
foot disabilities.  The RO should provide 
the examiners with the veteran's claims 
file and a copy of this Remand for 
review.  After conducting thorough 
evaluations, including all indicated 
studies, the VA examiners should (1) list 
all objective findings related to the 
veteran's service-connected right 
shoulder and right foot disabilities, 
including scarring and neurologic 
involvement; and (2) quantify the degree 
of impairment caused by these 
disabilities in terms of the nomenclature 
of the rating schedule.  In evaluating 
these disabilities, the VA examiners 
should specify whether the veteran has 
functional loss or weakness of the right 
shoulder and/or right foot due to an 
objective demonstration of pain upon 
movement, weakened movement, excess 
fatigability, or incoordination, and 
whether pain could significantly limit 
his functional ability during flare-ups 
or with repeated use of the affected 
joints over a period of time.  The VA 
examiners should provide the complete 
rationale on which their opinions are 
based.

4.  Thereafter, the RO should review the 
VA examination reports and determine 
whether they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.  

5.  The RO should then undertake any 
other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

6.  When all development is completed, 
the RO should readjudicate both of the 
veteran's claims based on all of the 
evidence of record.  In so doing, the RO 
should consider whether the veteran is 
entitled to separate evaluations for 
distinct manifestations of his in-service 
right shoulder stab wounds under Esteban, 
6 Vet. App. at 261-62.  If the RO denies 
either benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

The purposes of this REMAND are to afford the veteran due 
process of law and to ensure that the Board's decision is 
based on a complete record.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran may submit additional evidence and 
present additional argument in support of his appeal; 
however, he is not required to act until otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

By law, this claim must be afforded expeditious treatment by 
the RO.  Claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, 

Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




